Title: John Adams to Abigail Adams, 22 May 1781
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Amsterdam May 22 1781
     
     I Yesterday received your Letters by Captain Cazneau and Mr. De Neufville received his, and will accordingly send the Things you wrote for.
     You had better pursue this Method and write to Mr. Guardoqui at Bilboa and Mr. De Neufville here for what you want and desire them to draw upon me for the Pay.
     I will answer the Letters of my Friends as soon as I can, but I have so many Things upon me at present, that I have not Time. We are all well but Charles, who is yet weak from his Fever, but is getting better daily.
     We are anxious to hear further of Green and Cornwallis. Tho Green lost the Field on 15 March, it seems Cornwallis must be in a critical situation.
     I know not what this People will do. I believe they will awake, after some time. Amsterdam, Harlem and Dort have represented the Necessity of an Alliance with America but when the rest will be of their Mind, I know not. If they neglect it, they and their Posterity will repent of it.
     The Trade will turn away from this Country to France and Spain if the Dutch act so unwise a Part, and indeed, according to every Appearance, this Country will dwindle away to nothing. Other Powers will draw away all its Commerce. By an early Treaty with America and active Exertions they might save it: but they seem little disposed as yet.
     My dear Nabby and Tommy how do they do? Our Parents, our Brothers, sisters and all Friends how are they?
     If I could get back again I would never more leave that Country, let who would beg, scold, or threaten.
     As to Peace, mark my Words, the English will never make it with Us, while they have a ship or a Regiment in America. If any one asks whether there is like to be Peace, ask in return, whether G. Washington has taken New York, Green Cornwallis and Charlestown, and Nelson Arnold and Portsmouth?
     Rodney has lost most of his Statia Booty. De la Motte Piquet has taken it. The English East India Possessions seem to be going to wreck—their Trade is torn to Pieces, but all is not enough.
     If Congress and the states execute their Resolution of cutting off all Communication and Commerce, directly and indirectly with America, this will affect them more than any Thing. But how the Authority can prevent British Manufactures from being imported from France, Holland, Brabant &c. Is the Question.
    